DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 16-24 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 16-24 are directed to new/different signaling (i.e., a RLP request/respond and a DIO request/respond). Thus the new claims are distinct and different.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 16-24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 112 
The following is a quotation of the second paragraph of 35 U.S.C. 112: 
The specification shall conclude with one or more claims particularly pointing out and distinctlyclaiming the subject matter, which the applicant regards as his invention. 

Claims 1-7, 12-15 are rejected under 112, second paragraph as being indefinite for failing to particularly point and distinctly claim the subject matter which applicant regards as the invention 
 	
 	In claim 1, the terms “temporary address”, “a second level address subset selected to be unique to the other node, and at least one additional level address subset that includes predetermined null bits” are not clear what these are in reference to. Also, the description of the present application fails to provide a clear and complete description on the invention as well as the above terms. Therefore, the corresponding technical means in the present invention is unclear, and consequently, have no well-defined meaning for the skilled person and do not comprise any inherent features which can be derived from the wording of these terms as such. However, the claims will be given a broad reasonable interpretation for the purposes of examination as best understood.

Claims 2-7, 12-15 are rejected for similar reasons as stated for claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claim 1-4, 6-7, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer US 20120117208 in view of Applicant Admitted Prior Art (AAPA).

1. A node comprising: 
a transceiver to communicate with one or more other nodes in a network; a node controller coupled to the transceiver (Shaffer: fig. 2 unit 200); and 
a memory coupled to the node controller to store a network address and instructions for a control program, wherein the control program, when executed by the node controller, is configured (Shaffer: fig. 2 unit 200) to cause the node controller to: 
in response to receiving from another node in the network a temporary address and a first signal indicating that the other node desires to be a child node of the node (Shaffer: fig. 1B-1C [0013, 0017-0018, 0063] a message from node A to node B travels up the DAG until it reaches a common parent of A and B; [0017] In the configuration 100B shown in FIG. 1B, wireless node 43 is initially attached to wireless node 32 with a Prefix P1. If at some point, wireless node 43 selects the wireless node 33 as its best parent (which is not an uncommon occurrence in LLNs), wireless node 43 will advertise its IP address (P1: address of node 43) to the wireless node 33 ….. [0018-0020] In configuration 100C, as the wireless node 33 makes wireless node 34 the parent instead of wireless node 23, wireless node 43 now has an address that falls outside of the range of aggregate range of the children of wireless node 13. Presuming that wireless node 43 was originally-addressed in an aggregate range managed by wireless node 12, wireless node 43 now has an address which lies outside of the address range of wireless node 33); 
select a hierarchical address for the other node, the hierarchical address including a first level address subset, a second level address subset selected to be unique to the other node, and at least one additional level address subset that includes predetermined null bits (Shaffer: [0013, 0017-0020, 0045-0048] where a routing table has been populated using DAO messages; [0018-0020] The reconfiguration message may include an IP unicast message addressed to wireless node 32 that includes a suggested prefix in the body of the message. The suggested prefix represents an IP address prefix (e.g., a network identifier, such as an IPv6 address that wireless node 43 should incorporate when reconfiguring itself to use a new IP address)); and 
cause the transceiver to transmit to the temporary address a second signal that includes an indication of the selected hierarchical address (Shaffer: [0013, 0017-0020, 0049, 0054] at which point the packet is routed in the down direction until it reaches the destination (node B); [0018] Depending on the configuration of the wireless node 13, the wireless node 13 may commence a process of transmitting an address reconfiguration message to child nodes). 
AAPA further teaches discloses at least one additional level address subset that includes predetermined null bits (AAPA: fig. 3, units 301…309 [0027] - level address subset that includes predetermined null bits) in order to make at least two nodes that employ a routing protocol to communicate across the network.
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention to include the above recited limitation into Shaffer’s invention 

2. The node of claim 1, wherein the network is a Destination Oriented Directed Acyclic Graph (DODAG) network (Shaffer: [0034]). 

3. The node of claim 2, wherein the first signal is a Destination Advertisement Object (DAO) signal (Shaffer: [0013, 0038-0039]).

4. The node of claim 3, wherein the second signal is a DAO acknowledgement (DAO_ACK) signal (Shaffer: [0013, 0017-0020, 0049, 0054]).

6. The node of claim 2, wherein the control program, when executed by the node controller, is configured to cause the node controller to allocate a child status to the other node in response to the transmitting of the second signal (Shaffer: [0013, 0017-0020, 0045-0048]). 

7. The node of claim 6, wherein the control program, when executed by the node controller, is configured to cause the node controller to, in response to receiving a third signal from the other node after the transmitting of the second signal, deallocate the child status of the other node (Shaffer: [0063]). 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer-AAPA in view of Winget US 20070206537.

5. The node of claim 2, wherein the second signal is a MAC acknowledgement (MAC_ACK) signal (Winget: [0097]) in order to checks by comparing MAC address with the parent MAC address carried in the REQUEST and sends back a REPLY carrying its own MAC address.
	Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention to include the above recited limitation into Shaffer’s invention in order to checks by comparing MAC address with the parent MAC address carried in the REQUEST and sends back a REPLY carrying its own MAC address [0097], as taught by Winget.

Regarding claims12-15, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-7, where the difference used is a “method” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415